


 HR 995 ENR: To amend Public Law 106–348 to extend the

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 995
		
		AN ACT
		To amend Public Law 106–348 to extend the
		  authorization for establishing a memorial in the District of Columbia or its
		  environs to honor veterans who became disabled while serving in the Armed
		  Forces of the United States.
	
	
		1.Extension of authority for
			 establishing disabled veterans memorialPublic Law 106–348 is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 The establishment and inserting Except as provided in
			 subsection (e), the establishment; and
				(B)by striking
			 the Commemorative Works Act (40 U.S.C. 1001 et seq.) and
			 inserting chapter 89 of title 40, United States Code;
				(2)in
			 subsection (d)—
				(A)by striking
			 section 8(b) of the Commemorative Works Act (40 U.S.C. 1008(b))
			 and inserting section 8906 of title 40, United States
			 Code;
				(B)by striking
			 or upon expiration of the authority for the memorial under section 10(b)
			 of such Act (40 U.S.C. 1010(b)),; and
				(C)by striking
			 section 8(b)(1) of such Act (40 U.S.C. 1008(b)(1) and inserting
			 8906(b)(2) or (3) of such title; and
				(3)by adding at the
			 end the following new subsection:
				
					(e)Termination of
				authorityNotwithstanding
				section 8903(e) of title 40, United States Code, the authority to establish a
				memorial under this section shall expire on October 24,
				2015.
					.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
